 rIn the Matter ofHIGGINS-TUCKER MOTOR CO., INC.andINTERNATIONALUNION, UNITED Au oMOBILE, AIRCRAFT & AGRICULTURALIMPLEMENTWORKERS OF AMERICA, AFFILIATEDWITH THE CONGRESS OF INDUSTRIALORGANIZATIONSCase No. R-6580.-Decided July 17, 194f3Montgomery, Montgomery & Fenner, by Mr. Fontaine Martin, Jr.,of New Orleans, La., for the Company.Messrs. F. C. PieperandThomas A. Hendricks,both of New Or-leans,La., for the C. 1. 0.Messrs. Charles H. PoeandBentley G. Byrnes,of New Orleans, La.,for the I. A. M.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Union, United Automo-bile, Aircraft & Agricultural Implement Workers of America, affiliatedwith the Congress of Industrial Organizations, herein called theC. I. 0., alleging that a question affecting commerce had arisen con-cerning the representation of employees of Higgins-Tucker Motor Co.,Inc., New Orleans, Louisiana, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenoticebefore J. Michael Early, Trial Examiner. Said *hearing washeld at New Orleans, Louisiana, on June 22, 1943.The Company,the C. I. 0., and International Association of Machinists, CrescentCity Lodge No. 37, herein called the I. A. M. appeared, participated,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulingsmade at the hearings are free fromprejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:51 N. L.R. B., No. 79.394 HIGGINS-TUCKER MOTOR CO., INC.395FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYHiggins-Tucker Motor Co., Inc., a Louisiana corporation with itsprincipal office and shop at New Orelans, Louisiana, is engaged in themanufacture of marine engines and machine gun turrets for the WarDepartment, as subcontractor for Higgins-Industries, Inc.All articlesmanufactured under these subcontracts are delivered to the WarDepartment at New Orleans, Louisiana. Some of the marine enginesalready manufactured by the Company are earmarked for use onboats manufactured for the War Department by Higgins-Industries,Inc.The Company anticipates that all products manufactured underthese subcontracts will be used on boats manufactured for the WarDepartment by Higgins-Industries, Inc., or for some other branch ofthe United States Government. The Company has no control over theuse to which its products will be put after they have been delivered toand accepted by the War Department.However, more than 90 per-cent of the materials, tools and equipment used in connection with themanufacturing operations of the Company originate from points out-side the State of Louisiana.We find that the Company is engaged incommerce within the meaning of the National Labor Relations Act.H. THEORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft & AgriculturalImplement Workers of America, is a labor organization affiliated withthe Congress of Industrial Organizations, admitting to membershipemployees of the Company.International Association of Machinists, Crescent City Lodge No.37, is a labor organization admitting to membership employees of theCompany.'III.THE QUESTION CONCERNING REPRESENTATIONThe C. I. O. commenced organizational activities among the em-ployees of the Company in the early part of May 1943.Thereafter,representatives of the C. 1. 0. and the Company met and discussed thepossibilities of collective bargaining.At that time the Companyadvised the C. I. O. that it would be necessary to obtain a certificationby the Board before it would consent to any collective bargaining.On June 3,11943, the C. 1. 0. filed a petition herein.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the C. I. O. and the I. A. M. each repre- 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDsents a substantial number of employees in the unit hereinafter found'to be appropriate 1We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITBoth labor organizations agree, either with the consent of the Lom-pany or without objection from it, that its production and maintenanceemployees constitute an appropriate unit, and that the followingclassifications of employees should be excluded therefrom : all em-ployees engaged in the Administrative, Accounting, Engineering,Personnel, Plant Protection, and Service Departments, executives,plant superintendents, assistant plant superintendents, general fore-men, foremen, assistant, foremen, the temporary construction crewattached to the Maintenance Department, chief inspector and assistantchief inspector, chief dynamometer and assistant chief dynamometertestmen, and office and clerical employees.The following classifications of employees are in dispute:,Trainees:The C. I. 0. would exclude these employees, whereas theI.A: M. desires their inclusion; the Company takes no position, butstated that it believed beginners should not be included within theunit.The trainees are unskilled employees who are put through atraining course given by the Company which lasts approximately 6weeks.Upon completion of this course they are placed in productionwork.During the time in which they take the training course, ap-proximately 30 percent of their working day is spent in class receivinginstructions, and the balance is spent in the shop observing the ma-chinery and tools, and familiarizing themselves with the work.Thewages are substantially lower than those of the regular employees,and the turn-over among them is quite large, many of them droppingout of the course before completion thereof.We are of the opinionthat these employees, prior to the successful completion of the course,not sufficiently akin to those of the regular' workers so as to' warranttheir inclusion.We shall therefore exclude them from the unit.Apprentices:The Company employs in its Tool Room Depart-ment several persons designated' as apprentices.These individuals1 The Regional Director reported that the C. I. O. submitted 103 designation cards-con-taining apparently genuine original signatures, of which 88 bore the namesof personsappearing upon the Company's,pay roll of June 3, 1943.He further reported that theA. M: submitted 38 designation cards, all of which contained apparentlygenuine originalsignatures.Thirty of these cards bore names appearing on the above-mentioned pay roll.As of the date of the hearing herein, the Company employed more than300 persons in allof its operations. HIGGINS-TUCKER MOTOR CO., INC.397must complete a 4-year apprenticeship before beingclassified as eitheroperators or some other permanent designation.During this appren-ticeship period they receive apprentices' wages which provide forperiodic advances.All parties would include these persons withinthe unit, but differ with respect to the length of time spent in appren-ticeship as a qualification for eligibility.The C. I. 0. contends thatonly those persons who have served 6 months of their apprenticeshipshould be included within the unit; the Company believes that a3-month period is sufficient to establish the interest of these employeesso asto include them; and the I. A. M. contends that a 30-day appren-ticeship ` should be sufficient to permit eligibility.Apprentices arein a position different from that of trainees, and we customarily in-clude them.At the completion of their 4-year training period theyare skilled operators.Under these circumstances, we are of theopinion that the apprentices have a present interest in the workingconditions of the positions for which they are now preparing, andconstitute a sufficiently stable groupso asto be included within a unitwhich includes such positions.We shall, therefore, include allapprentices.Production clerks:Both labororganizationswould include theseemployees, whereas, the Company would exclude them on the groundthat they are clerical employees.The recordindicatesthat theseemployees may either be attached to various departments of the Com-pany or to the main office, and that their work consists primarily ofthe keeping of records, the checking of theflow of materials, and,particularly in the motor assembly department, the recording ofmotor numbers, production orders, and rejects.All records preparedby these employees are destined for the use of themain officefor pur-poses of production control.The work of these employees beingprimarily clerical in nature as well as administrative in purpose, weshall exclude them.Leadmen:All parties would include these employees within theunit.However, the record indicates that they spend only between30 and 50 percent of their time in manual work, and the balance in-structing and supervising.They receive a higher salary than theemployees whom they supervise, and they have authority to recom-mend to their immediate superiors with regard to the hire and dis-charge of their subordinates.Under these circumstances, we shallexclude leadmen.IInspectors:These employees for the most part are attached to theInspection Department.However, there are some inspectors attachedto'other departments of the Company.Their duties are those usualto employees in this classification, consisting primarily of inspecting,passing, or rejecting articles produced by the Company.All parties 398DECISIONS OF NATIONAL LABOR.RELATIONS BOARDwould include inspectors within the unit.However,the record dis-closes that inspectors have the power to make recommendations con-cerning the employees to the foremen,assistant foremen,and leadmen,and in, view of their power to thus effect conditions of employment ofthe workers, we shall exclude them.Porter and maid:These two employees are attached to the Main-tenance Department.The C. I. O. would include them, whereas theI.A. M. seeks to exclude them.There appears to be little reason forexcluding these employees from the unit since both. are in constantassociation with the production and maintenance workers, and toexclude them would be tantamount to depriving them of the right toselect a collective bargaining agent.We shall, therefore, include theporter and maid within the unit.In view of the foregoing, we find that all production and mainte-nance employees of the Company, including apprentices, porters andmaids, but excluding all employees in the Administrative, Accounting,Engineering, Service, and Personnel and Plant Protection Depart-ments, executives, plant superintendents, assistant plant superintend-ents,general foremen,foremen, assistant foremen;leadmen, allinspectors (including the chief inspector and assistant chief inspector),the temporary construction crew attached to the Maintenance Depart-ment,chief and assistant chief dynamometer test men, office and cleri-cal employees (including production clerks), trainees, and any othersupervisory employees with authority to hire, promote, discharge, dis-cipline, or'otherwise effect changes.in -the status of employees, oreffectively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the,appropriate unit who were employed-during the=pay-rollperiod immediately preceding the date of the Direction of Electionherein,subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9(c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby HIGGINS-TUCKER MOTOR CO., INC.399DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Higgins-TuckerMotor Co., Inc., New Orleans, Louisiana, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and supervi-sion of the Regional Director for the Fifteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding the`date of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit-or been discharged for cause, todetermine whether they desire to be represented by InternationalUnion, United Automobile, Aircraft & Agricultural Implement Work-ers of America, affiliated with the Congress of Industrial Organiza-tions, or by International Association of Machinists, Crescent CityLodge No. 37, for the purposes of collective bargaining, or by neither.CHAIRMAN MI,Lis took no part in the consideration of the aboveDecision and Direction of'Election.